DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-7, and 11-22 are allowed.

Claims 1, 3-7, and 11-22 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Automatic Decision Method of Optimum Symptom Parameters and Frequency Bands for Intelligent Machinery Diagnosis: Application to Condition Diagnosis of Centrifugal Pump System”, Song et al. does not disclose or suggest the improvement of the instant application comprising a combination a claimed, wherein a data learner to create waveforms including signals cut out at a predetermined intervals from the signals collected by the data collector and classifying the waveforms into groups of mutually-similar waveforms, a data organizer to generate learning data by (i) removing waveforms associated with the apparatuses and (ii) collecting waveforms remaining after the removing as learning data, wherein the data organizer remove s the waveforms associated with a workpiece processed by the apparatuses that the external inspection device determines to reject as cited in independent claims 1, 20, 21, and 22.
Instead, Song et al. disclose  statistical filter (SF) in a frequency domain to eliminate identical components between a reference signal and a primary signal using genetic algorithms 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.